Citation Nr: 1645265	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder, mood disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's service connection claim has been characterized broadly by VA as one relating to an acquired psychiatric disability, to include PTSD.

In March 2014, the Board remanded this matter for the scheduling of a Board hearing.  In April 2014, the Veteran testified at a Board hearing before the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.  A review of the Veterans Appeals Control Locator System (VACOLS) reflects that the Veteran canceled a Board hearing scheduled for September 7, 2016.  The Veteran has not requested a rescheduled hearing.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A December 2007 rating decision denied service connection for PTSD, mood disorder, and depressive disorder.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2.  Evidence received since the December 2007 rating decision, i.e., a private treatment record finding a nexus between current disability and service, relates to a previously unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran does not have PTSD.

4.  The Veteran's depressive disorder with insomnia and anxiety are caused by his service-connected disabilities of: moderate atrophy and paresthesia, left hand and forearm, secondary to EPTE dislocation of left shoulder, status post-operative with arthritis; right shoulder arthritis associated with moderate atrophy and paresthesia, left hand and forearm, secondary to EPTE dislocation of left shoulder, status post-operative with arthritis; and cervical spine arthritis associated with moderate atrophy and paresthesia, left hand and forearm, secondary to EPTE dislocation of left shoulder, status post-operative with arthritis.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied service connection for PTSD, mood disorder, and depressive disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Evidence received since the December 2007 decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Depressive disorder with insomnia and anxiety are proximately due to the service-connected disabilities of: moderate atrophy and paresthesia, left hand and forearm, secondary to EPTE dislocation of left shoulder, status post-operative with arthritis; right shoulder arthritis associated with moderate atrophy and paresthesia, left hand and forearm, secondary to EPTE dislocation of left shoulder, status post-operative with arthritis; and cervical spine arthritis associated with moderate atrophy and paresthesia, left hand and forearm, secondary to EPTE dislocation of left shoulder, status post-operative with arthritis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the Veteran's claim.  Because the instant decision is fully favorable to the Veteran, further discussion of the VCAA is not necessary.

New and material evidence to reopen claim for service connection
 for depressive disorder, mood disorder, and PTSD

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105(c) (West 2014). An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In December 1994, a rating decision denied service connection for depressive disorder due to medical conditions on the basis of a lack of an in-service injury or disease and the absence of a connection between a current disability and service.  That decision was not appealed and became final.

In July 2007, the Veteran filed a claim for service connection for "mental health issues."  A rating decision of December 2007 denied service connection for an acquired psychiatric disability, to include depressive disorder, mood disorder, and PTSD, on the basis that no new and material evidence had been submitted.  The evidence of record at that time consisted of service treatment records, statements of the Veteran, VA treatment records, and a VA examination report.  The Veteran did not appeal the decision, which became final.

In May 2010, the Veteran requested that his claim for service connection for "depression secondary to service connected illnesses" be reopened on the basis of new and material evidence.

The Board must address the issue of whether new and material evidence has been received.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Since the December 2007 rating decision, the Veteran has submitted private treatment records that relate his current psychiatric disability to his service.  See, e.g., December 2008 record of Dr. R. B.  At the time of the December 2007 denial of the claim, a nexus between current disability and service was an evidentiary defect.  Newly submitted private treatment records address the issue of a link between current disability and service.  The new evidence, accepted as credible for the purpose of reopening, addresses an unestablished fact.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for an acquired psychiatric disability.

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2015).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015)  The presumption relating to a continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The Board must determine whether the evidence comes from a competent source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for an acquired psychiatric
 disability, to include PTSD

The Veteran has depressive disorder NOS.  See October 2012 VA examination report.  There are also diagnoses of "major depressive disorder, recurrent, moderate" (see October 2008 treatment record of Dr. S.F. and Dr. T.G.) and "depression, insomnia, and mild anxiety issues" (see December 2008 record of Dr. R. B.).

No psychiatric disability is noted in the Veteran's service treatment records.  At separation, he denied a history of depression, excessive worry and nervous trouble.  The separation examination disclosed that the psychiatric system was normal.

The Veteran maintains that during service he was confronted with death or serious injury, felt threatened, and felt fear.  Because the Veteran did not engage in combat with the enemy, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.  He argues that he should be service-connected for PTSD or, alternatively, is entitled to service connection for the aggravation of his depressive disorder by his service-connected disabilities.  See transcript of April 2014 Board hearing.  The Veteran is currently service-connected for moderate atrophy and paresthesia of the left hand and forearm, right shoulder arthritis, and cervical spine arthritis.

A private medical opinion of record states that the Veteran's depression, insomnia, and anxiety are directly linked to his service-connected disabilities.  The doctor stated that, due to the stress chronic pain caused by the Veteran's service-connected disabilities, the Veteran has significant depression, insomnia, and mild anxiety.  See December 2008 record of Dr. R. B.  The Veteran testified that every time he reaches for something and encounters a physical problem, he recalls his military service and feels frustration with his physical limitations.  See transcript of April 2014 Board hearing.

Another private treatment record does not relate the Veteran's psychiatric disability to his service-connected disabilities, but rather to his feelings of guilt resulting from of a feeling of responsibility for sending soldiers into battle during the Vietnam War by exercising his duty to transcribe the location of the enemy.  See October 2008 treatment record of Dr. S.F. and Dr. T.G.  As an interpreter of Vietnamese and a cryptanalyst stationed in Taiwan, the Veteran relayed information from which it was determined where to send troops or to bomb.  See Veteran's statement of September 1994.  He states, "I have been feeling guilty for a number of years due in part to my involvement in locating the enemy and sending comrades to fight.  I have felt a responsibility for possibly causing their death."  See Veteran's statement of July 1994.

Evidence that tends to weigh against service connection is the negative nexus opinion of the October 2012 VA examiner, who determined that it was less likely than not that the Veteran's depressive disorder NOS is related to service-connected conditions.  The examiner's rationale was that the Veteran "did not attribute depressive symptoms to the medical conditions today, and extensive review of collateral treatment records fails to provide any evidence that he ever has."  While the report diagnosed depressive disorder NOS, it was also noted: "Results of psychological testing indicate gross overreporting of symptoms and functional impairment.  The symptom profile is invalid." 

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board accords less weight to the VA examiner's negative nexus opinion than to the opinion of the Veteran's private treating physician, because the VA examiner's opinion failed to take into account conflicting record evidence, specifically the October 2008 private medical opinion of R.B. stating that the Veteran's depression, insomnia, and anxiety are due to his service-connected disabilities.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

On the same basis, the Board discounts the October 2008 opinion of Dr. S.F. and Dr. T.G., which attributed the Veteran's depression to his feelings of guilt over his in-service actions.  The doctors stated in their report, "A review of records revealed no history of psychiatric or psychological assessments or treatment."  In fact, the Veteran's VA treatment records indicate assessments of depression in August 1994, December 2002, and October 2007, and a VA examination report of October 1994 diagnosed depressive disorder.  Because the opinion of Dr. S.F. and Dr. T.G. was not based on a complete record, it is entitled to less weight.

Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder for compensation purposes must be established in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  VA has determined that the DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014), but not to claims certified to, or pending before, the Board.  As the Veteran's appeal was certified to the Board in January 2013, the DSM-IV applies here.  The Veteran has not been diagnosed with PTSD pursuant to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See October 2012 VA examination report; October 2008 treatment record of Dr. S.F. and Dr. T.G.  Accordingly, the Veteran is not entitled to service connection for PTSD.

On the basis of the medical opinion of Dr. R.B. finding the Veteran's service-connected disabilities to be the cause of his current psychiatric disability, the Board finds that service connection on a secondary basis is warranted for depressive disorder with insomnia and anxiety.  See 38 C.F.R. § 3.310(a) (2015).


ORDER

The application to reopen the claim of service connection for depressive disorder, mood disorder, and PTSD is granted.

Entitlement to service connection for depressive disorder with insomnia and anxiety is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


